Exhibit 10.2

NOTE

 

$22,000,000.00   July 1, 2011

FOR VALUE RECEIVED, STRATEGIC STORAGE OPERATING PARTNERSHIP, L.P., SSTI 12714 LA
CIENEGA BLVD, LLC, SSTI 3155 W ANN RD, LLC AND SSTI 2025 N RANCHO DR, LLC
(collectively, the “Maker”) jointly and severally promise to pay without offset
or counterclaim to the order of KEYBANK, NATIONAL ASSOCIATION, (“Payee”), the
principal amount equal to the lesser of (x) TWENTY-TWO MILLION AND 00/100
DOLLARS ($22,000,000.00) or (y) the outstanding amount advanced by Payee as a
Loan (or Loans) under the Credit Agreement (as hereinafter defined), payable in
accordance with the terms of the Credit Agreement.

Maker also promises to pay interest on the unpaid principal amount of this Note
(this “Note”) at the rates and at the times which shall be determined in
accordance with the provisions of that certain Credit Agreement dated of even
date herewith, among Maker, the Lenders named therein, and KeyBank, National
Association, as Administrative Agent for itself and the Lenders (as hereafter
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”). Capitalized terms used herein without definition shall have the
meanings set forth in the Credit Agreement.

Amounts paid and prepaid may not be reborrowed. No Lender shall have any
obligation to make a Loan to the extent such Loan would cause the sum of the
total Credit Exposures to exceed the total Maximum Loan Available Amount.

This Note is subject to (a) mandatory prepayment and (b) prepayment at the
option of the Maker, as provided in the Credit Agreement.

This Note is issued pursuant to the Credit Agreement and is entitled to the
benefits of the Credit Agreement, reference to which is hereby made for a more
complete statement of the terms and conditions under which the Loan evidenced
hereby is made and is to be repaid.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK. MAKER AGREES THAT JURISDICTION AND VENUE FOR ANY ACTION
REGARDING THIS NOTE SHALL BE AS SET FORTH IN THE CREDIT AGREEMENT.

Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note may become, or may be declared to be, due and payable in the
manner, upon the conditions and with the effect provided in the Credit
Agreement.

Maker promises to pay all fees, costs and expenses incurred in the collection
and enforcement of this Note in accordance with the terms of the Credit
Agreement. Maker and any endorser of this Note hereby consents to renewals and
extensions of time at or after the maturity hereof, without notice, and hereby
waive diligence, presentment, protest, demand and notice of every kind (except
such notices as may be expressly required under the Credit Agreement or the
other Loan Documents) and, to the full extent permitted by law, the right to
plead any statute of limitations as a defense to any demand hereunder.



--------------------------------------------------------------------------------

Whenever possible, each provision of this Note shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Note shall be prohibited by or invalid under applicable law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Note.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Maker has caused this Note to be executed and delivered by
its duly authorized officer, as of the day and year first written above.

 

STRATEGIC STORAGE OPERATING

PARTNERSHIP, L.P.,

a Delaware limited partnership By:  

Strategic Storage Trust, Inc., a

Maryland corporation, its General

Partner

  By:  

/s/ H. Michael Schwartz

  Name:   H. Michael Schwartz   Title:   President SSTI 12714 S LA CIENEGA BLVD,
LLC, a Delaware limited liability company By:  

Strategic Storage Trust, Inc., a

Maryland corporation, its Manager

  By:  

/s/ H. Michael Schwartz

  Name:   H. Michael Schwartz   Title:   President SSTI 2025 N RANCHO DR, LLC, a
Delaware limited liability company By:  

Strategic Storage Trust, Inc., a

Maryland corporation, its Manager

  By:  

/s/ H. Michael Schwartz

  Name:   H. Michael Schwartz   Title:   President SSTI 3155 W ANN RD, LLC, a
Delaware limited liability company By:  

Strategic Storage Trust, Inc., a

Maryland corporation, its Manager

  By:  

/s/ H. Michael Schwartz

  Name:   H. Michael Schwartz   Title:   President